Citation Nr: 0518573	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to an initial disability rating in excess of 
40 percent for diabetes mellitus.

3.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.

4.  Entitlement to an initial compensable disability rating 
for renal disease.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1970 
with service in the Republic of Vietnam.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1998 rating decision 
rendered by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), that denied 
service connection for the veteran's lung disability.  
Following a remand of the case in May 2001, the Board issued 
a decision in October 2002 that denied service connection the 
veteran's lung disability.

The veteran appealed the Board's October 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2003, the Court granted a joint motion of the parties, 
vacated the Board's decision and remanded the case to the 
Board for further action.  Thereafter, in November 2003, the 
Board remanded the case to the RO for further evidentiary 
development.

During the course of the appeal, the Providence, Rhode 
Island, RO assumed the role of the agency of original 
jurisdiction for this appeal.  In June 2002, the Providence 
RO issued a decision awarding service connection for the 
veteran's diabetes mellitus, erectile dysfunction, and renal 
disease.  The veteran perfected an appeal of the original 
disability evaluations assigned for these disabilities.  


FINDINGS OF FACT

1.  A lung disorder was not present in service or manifested 
until years thereafter, and the veteran's current lung 
disorder is not etiologically related to service, including 
Agent Orange exposure during service in Vietnam

2.  The veteran's service-connected diabetes mellitus type II 
requires insulin without vascular insufficiency or objective 
evidence of peripheral neuropathy and no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  

3.  Erectile dysfunction is manifested by loss of erectile 
power with no penile deformity.  

4.  The veteran's service connected renal disease is not 
manifested by albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling.  


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A.  §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The schedular criteria for an initial evaluation in 
excess of 40 percent for diabetes mellitus, type II have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 
4.119, Diagnostic Code 7913 (2004).  

3.  The schedular criteria for an initial compensable 
schedular rating for erectile dysfunction have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.115(b), Diagnostic Code 7522 (2004).  

4.  The schedular criteria for an initial compensable 
evaluation for renal disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic code 
7502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's service connection 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January and November 
2004 as well as supplement statements of the case issued in 
June 2004, November 2004, and March 2005 well after the 
rating actions on appeal were promulgated.  Although the RO 
did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained.   The veteran has not 
identified any additional pertinent evidence that has not 
been associated with the claims folder.  

In connection with his appeal, the veteran has been afforded 
several VA examinations.  To reiterate, the veteran has not 
identified any additional evidence or information that could 
be obtained to substantiate his claims, nor has he requested 
that the Board remand for further development this appeal 
that has been pending for years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

Service medical records do not show any lung abnormalities, 
and the separation examination in November 1968 was normal.  
A chest X-ray at that time was likewise normal.  On a VA 
examination in July 1970, there were no complaints or 
abnormal findings pertaining to the lungs.  A chest X-ray 
disclosed no significant abnormalities.

Medical records first show pertinent complaints in March 
1995, when the veteran complained of trouble breathing.  In 
August 1996, he again complained of trouble breathing.  A 
chest X-ray was unremarkable; however, pulmonary function 
tests showed a 50 percent decrease in breathing capacity from 
the previous year.  Subsequent consultations and work-up 
disclosed idiopathic pulmonary fibrosis (IPF), for which he 
has continued to be treated.  

An October 1996 letter from a private pulmonologist notes 
that the veteran had been experiencing shortness of breath 
since January.  He reported a history of exposure to Agent 
Orange during the Vietnam conflict.  He quit smoking over 32 
years ago after smoking about a pack of cigarettes daily.  He 
was noted to have normal renal function and urinalysis was 
negative for hematuria or proteinuria.  

X-rays taken in February 1997 and December 1997 revealed 
chronic fibrotic lung changes.  CT scan in June 1997 revealed 
changes consistent with chronic interstitial pulmonary 
fibrosis without demonstrable nodules or mass lesions.  

In a statement submitted in December 1997, the veteran said 
that he had not been treated for a lung condition in service, 
and that he first noticed shortness of breath in 1992.

The veteran reported to a VA social worker in January 1998 
that he and his family were devastated by the fact that he 
would need a lung transplant.  Perhaps the most difficult 
issue for the veteran and his family was determining how he 
contracted the disease as he was never a smoker.  

Subsequent medical records show continued treatment for his 
lung condition.  In July 2000, he underwent a left lung 
transplant.  He was hospitalized for a rejection episode in 
August 2000, which was treated successfully.  A December 2000 
treatment record notes that the veteran had been using 
insulin without difficulty; however, he noted mild continued 
hyperglycemia.  He had no fevers or chills.  

Subsequent records show treatment for a pulmonary embolism 
and atrial fibrillation from December to January 2001.  
Histories obtained during the hospitalizations include a 
history of Agent Orange exposure in Vietnam.  He has been 
granted Social Security disability benefits based on his lung 
condition which became disabling in February 1996.

A VA outpatient treatment record dated in April 2001 
indicates that the veteran was using insulin to treat his 
diabetes.  In June 2001, he was concerned about his erectile 
dysfunction.  He was no longer on Lovenox or Coumadin.  He 
also felt that his breathing had worsened.  

Private treatment records from June 2000 to June 2002 show 
that the veteran's diabetes was treated with insulin.  His 
lower extremities were well perfused with normal sensation to 
monofilament.  He had no hypoglycemia.  He did have decrease 
in his libido and performance ability.

In May 2002, the veteran was afforded a VA diabetes mellitus 
examination.  It was noted that the veteran's type II 
diabetes mellitus was initially diagnosed in July 2000 
although he had elevated blood glucose levels noted back as 
far as November 1996.  The veteran was 55 when he developed 
his diabetes mellitus.  He did not recall any symptoms and 
had not required hospitalization for his diabetes.  He did 
not recall any history of ketoacidosis or hypoglycemic 
reaction.  Home blood glucose levels fasting were reported as 
130 to 150 and evening time blood glucose level was 200.  He 
was on a diabetic diet and reported stable weight over the 
past four months.  He did not wear eyeglasses and was able to 
drive and read the newspaper.  He had erectile dysfunction 
with no success with Viagra.  He did not report any cardiac 
symptoms.  He reported a, "very rarely tingling sensation in 
his feet."  There was no history of ani pruritus.  The 
veteran reported a generalized loss of strength.  He reported 
no bladder impairment or bladder incontinence.  While he 
denied bowel incontinence, he reported intermittent chronic 
diarrhea.  He had some urinary urgency.

His took insulin daily and visited his diabetic provider 
every six to twelve months.  The veteran was ambulatory.  He 
wore a respiratory mask.  His peripheral pulses were present 
throughout with no clubbing, cyanosis, or edema.  He was 
neurologically intact with no gross focal deficits.  His feet 
were lukewarm and dry.  Sensation to monofilament test was 
present.  He had dressings on both great toenails.  The left 
great toenail had an area of ecchymosis with an ingrown 
toenail and he was slightly tender to palpation but with no 
erythema.  His right toenail was also ingrown.  No 
ulcerations were noted.  Pertinent diagnoses were type II 
diabetes mellitus, diabetes-related erectile dysfunction, and 
diabetes-related renal disease as evidenced by elevated urine 
micro albumin of 4.53, blood urea nitrogen (BUN) of 35, and 
Creatinine of 1.8.  His blood pressure was recorded as 
122/68.  

A December 2002 VA outpatient treatment record notes that the 
veteran was recently hospitalized for lung rejection and 
worsening renal functioning.  He had no proteinuria by 
dipstick.  It was noted that this spoke against diabetic 
nephropathy.  Diabetic examination of his feet was normal.  

In a December 2002 statement, Dr. Richard Fraser, a private 
physician, noted that he had examined the veteran.  The 
veteran reported that he had been in good health all his life 
and first began having respiratory symptoms in 1991.  At that 
time, he was diagnosed with asthma.  He was subsequently 
diagnosed with pulmonary fibrosis.  It was noted that the 
veteran had three episodes of rejection following his lung 
transplant.  He also had bronchitis and pneumonia several 
times over the past year.  The veteran's only risk factor for 
pulmonary fibrosis was his exposure to Agent Orange during 
the Vietnam War.  He denied ETOH abuse, a history of smoking, 
IV drug use, or exposure to other toxins or environmental 
agents.  Dr. Fraser noted that recent studies had found that 
chemicals found in Agent Orange were related to a number of 
types of cancer and other disorders.  It was noted that the 
latency period of about 20 years from the time of exposure to 
development of pulmonary fibrosis is consistent with the 
disease process and consistent with Agent Orange as the 
causative agent for his pulmonary fibrosis.  Given the fact 
that the veteran had no family history of pulmonary fibrosis 
and no other risk factors or environmental exposure other 
than high doses of Agent Orange, Dr. Frazier opined that the 
veteran's pulmonary fibrosis was directly and clearly related 
to exposure to Agent Orange during the Vietnam War.

In letters to her United States Senators, received by the RO 
in February 2003, the veteran's wife reported that the 
veteran had been suffering with what was thought to be asthma 
since 1990.  In 1995, he started seeing his family physician 
on a regular basis for shortness of breath.  At the end of 
1996, an open lung biopsy was performed revealing pulmonary 
fibrosis.  He was put on the transplant list and received a 
single lung transplant in July 2000.  He had little 
improvement since the transplant.  He had been hospitalized 
for chronic rejection and other organ damage.  

In an August 2003 statement, Dr. Vera Tatana Fajtova reported 
that the veteran had multiple serious chronic conditions and 
that his health was declining.  He was 3 years status post 
single lung transplant for IPF.  His creatinine was rising 
and he had type I diabetes.

In an April 2004 medical opinion, Dr. Brian Kimble, a VA 
pulmonologist, noted that he had reviewed the veteran's 
medical records.  It was noted that the veteran was 58 years 
old with an extensive history including atrial fibrillation, 
hypertension, diabetes, pulmonary embolus, and pulmonary 
fibrosis.  His pulmonary complaints began in 1991 when he was 
diagnosed with asthma.  Subsequent pulmonary function tests 
revealed a restrictive defect.  Biopsy in 1996 was consistent 
with IPF.  Following lung transplantation in 2000, the 
veteran had a complicated course with numerous hospital 
admissions for various problems.  The pulmonologist noted 
that several disease entities could result in pulmonary 
fibrosis.  These included, but were not limited to, the 
following:  rheumatoid arthritis, sarcoidosis, lupus, chronic 
hypersensitivity pneumonitis, and recurrent pneumonias.  The 
diagnosis of IPF was made when the medical history, 
radiographic findings, serum findings, and biopsy findings 
exclude these causes and are consistent with the clinical 
picture associated with IPF.  

It was noted that there were no known causes of IPF.  There 
were reports of familial associations, but for most 
individuals with IPF, this was not the case.  It was 
hypothesized that environmental exposures may play a role, 
but to date, this had not been confirmed for any single agent 
or combination of agents.  Thus, for the vast individuals 
with IPF an etiologic exposure or familiar association is 
never demonstrated.

It was further noted that, in general, the active ingredients 
in Agent Orange do not achieve high concentrations in lung 
tissue.  With respect to the veteran's case, there was no 
current data, including published case reports, to support a 
causative association between Agent Orange and IPF.  Dr. 
Kimble strongly disagreed with Dr. Fraser's medical opinion 
that supported a causative association.  Dr. Kimble was 
unable to find any published reports that would support such 
an association.  On the contrary, one study when comparing 
follow up chest X-rays of Vietnam veterans did not find an 
increased incident of fibrotic changes when compared with 
controls.  There was one published report of hypersensitivity 
pneumonitis in a Vietnam veteran exposed to Agent Orange; 
however, the veteran's biopsy specimen was not consistent 
with this diagnosis.  While it is possible that a causative 
association between Agent Orange and IPF will be demonstrated 
in the future, at the present time, there was no data 
supporting such an association.

In a July 2004 letter, Dr. Fraser noted that he had reviewed 
Dr. Kimble's medical opinion.  Dr. Fraser agreed that the 
cause of IPF was unknown and that IDF was a diagnosis of 
exclusion.  It was noted that a panel of experts had noted 
that there was a connection between asthma, inflammation, and 
the development of fibrosis.  While Dr. Kimble had noted that 
the active ingredient in Agent Orange did not achieve high 
levels in lung tissue, Dr. Fraser noted that studies had 
shown that the level of TCDD, a form of dioxin found in Agent 
Orange, could be variable.  Dr. Fraser agreed with Dr. Kimble 
that there was "no definitive data to support a causative 
association between IPF (idiopathic pulmonary fibrosis) and 
Agent Orange."  However, Dr. Fraser noted that there was 
"no data available disproving the association."  While Dr. 
Kimble cited a small study in 1986, Dr. Fraser noted that 
data was "just beginning to surface" regarding the 
association between IPF and Agent Orange as there is a 
latency period of 25 to 30 years.  

A July 2004 private medical record notes that the veteran had 
increased pedal edema.  His creatinine was stable and his 
hematocrit was 36.5 indicating good response to Procrit.  
Impression was stable chronic kidney disease and edema.  

The veteran was afforded a VA genitourinary examination in 
December 2004.  He reported a history of erectile dysfunction 
due to his diabetes.  He got no erections on his own and had 
no morning erection.  He reported positive libido and 
positive ejaculation.  Viagra was not terribly effective 
although it did help with his energy level.  Levitra worked 
more effectively.  He had no difficulty with urinary 
frequency or nocturia.  He had control over his urine and had 
no recurring urinary tract infections.  There was no history 
of kidney or bladder stones and no hospitalization for 
urinary tract infection during the past year.  He did not 
have to catherize or dilate himself.  He wore no drain.  
Examination revealed that his phallus was circumcised with no 
plaques or nodules.  His testes were descended, bilaterally, 
and were slightly atrophic.  

The veteran was also afforded a VA diabetes mellitus 
examination in December 2004.  Review of his medical records 
revealed diagnoses of hyperlipidemia, hypertension, atrial 
fibrillation, pulmonary embolism and infarction, 
postinflammatory pulmonary fibrosis, lung transplant, 
diabetes mellitus, erectile dysfunction, and benign prostatic 
hypertrophy.  The veteran reported that his eyes were 
frequently bloodshot and swollen which he related to his 
diabetes.  He wore glasses for distance and reading.  He 
reported that his diabetes was well controlled.  He denied 
any episodes of ketoacidosis.  He had rare hypoglycemic 
reactions that resolved with eating.  He had not required any 
hospitalization for his diabetes.  He denied any cardiac, 
vascular, or neurological problems since his last 
examination.  He also denied any anal pruritus, bladder 
impairment, or bowel impairment.  He had occasional diarrhea 
related to his medication.  He reported a generalized loss of 
strength which was essentially unchanged.  He was on insulin 
NPH 22 units before breakfast and Lispro human insulin before 
meals at an adjusted dose.  

On examination, the veteran had no gross funduscopic 
abnormalities with no periorbital swelling, erythema, or 
warmth.  Peripheral pulses were present throughout.  He was 
neurologically intact with no gross focal deficits.  He had 
symmetric range of motion and strength in the extremities.  
His feet were lukewarm.  His skin was intact without 
ulceration.  Sensation to monofilament and fibration testing 
was present.  His toenails were neatly trimmed.  

The veteran's urine creatinine was 112.5 with urine 
microalbumin of 11.48.  His microalbumin/creatinine ratio was 
102.  Urinalysis showed a small amount of blood and protein.  
Blood tests revealed glucose was 92 and BUN was 38.  His 
Creatine was 2.2.  It was noted that optometric examination 
in March 2004 showed recurrent subconjunctival hemorrhages 
with no diabetic retinopathy.  The veteran's blood pressure 
was 132/80.  The examiner opined that the subconjunctival 
hemorrhages were not related to veteran's diabetes.  


Service Connection for Lung Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

None of the veteran's diagnosed lung disorders is among the 
diseases specified in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of any of the veteran's 
diagnosed lung disorders.  See 38 C.F.R. § 3.309(e). 

Therefore, service connection for the veteran's present lung 
disability is not warranted on a presumptive basis.
Service connection based on herbicide exposure may still be 
established with proof of actual direct causation.  See 
Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  After a 
review of the evidence, the Board concludes that the 
preponderance of the evidence is against the claim.  In this 
regard, the Board notes that two physicians, Dr. Kimble and 
Dr. Fraser, have addressed the relationship between herbicide 
exposure and the veteran's lung disability.  Dr. Kimble 
opined, after reviewing the veteran's medical records, that 
there was no scientific or clinical data supporting an 
association between herbicide exposure and IPF.  In rendering 
this opinion, Dr. Kimble noted that a study had revealed that 
comparison of chest X-rays of Vietnam veteran's with a 
control group did not find an increased incidence of fibrotic 
changes.  
Dr. Fraser, in December 2002, opined that the veteran's 
pulmonary fibrosis was "directly and clearly" related to 
Agent Orange.  However, Dr. Fraser did not cite to any 
particular studies documenting a relationship between 
herbicide exposure and pulmonary fibrosis.  Dr. Fraser noted 
that the veteran had no other history of risk factor other 
than his herbicide exposure; however, the veteran in prior 
statements, had noted that he had a past history of smoking a 
pack of cigarettes a day before quitting in the 1960s.  
While Dr. Fraser noted a direct and clear relationship 
between Agent Orange and pulmonary fibrosis in 2002, in his 
July 2004 statement, he acknowledged that the cause of IPF 
was unknown.  The veteran's medical history included a 
diagnosis of asthma in the 1990s and Dr. Fraser noted that a 
panel of experts had noted a connection between asthma, 
inflammation, and the development of fibrosis.  Dr. Fraser 
further agreed that there was "no definite data to support a 
causative association between IPF and Agent Orange."  While 
Dr. Fraser noted that data was beginning to surface regarding 
the association between IPF and Agent Orange, he did not cite 
to any studies or findings supporting a casual relationship.
Having reviewed the record, the Board places greater 
probative value on the opinion proffered by Dr. Kimble which 
included a review of the veteran's claims folder and research 
of pertinent medical reports.  In weighing the probative 
value of the opinion, the Board notes that Dr. Fraser, while 
proffering an opinion of a strong causal relationship in 
2002, subsequently acknowledged that there is a lack of data 
showing a relationship between fibrosis and herbicide 
exposure.  In light of the lack of clinical and scientific 
data supporting a relationship between fibrosis and herbicide 
exposure, the Board finds that Dr. Fraser's opinion is 
speculative and has placed greater probative weight on the 
opinion proffered by Dr. Kimble.  

The weight of the credible evidence establishes that IPF, 
which began years after service, was not caused by any 
incident of service including presumed herbicide exposure.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Initial Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 
	
A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  


Diabetes Mellitus

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004), a 40 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total evaluation of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2004). 

Based on the medical findings of record, the veteran's 
disability picture most nearly approximates the criteria for 
an initial 40 percent evaluation under Diagnostic Code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  Although insulin, a 
restricted diet, and regulation of the veteran's activities 
are required because of the diabetes mellitus, the medical 
evidence demonstrates that the veteran does not have 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Thus, a rating higher 
than the current initial evaluation of 40 percent for the 
veteran's diabetes mellitus is not warranted.  Separate 
evaluations have been assigned for various complications of 
the diabetes mellitus, including renal disease and erectile 
dysfunction.  As shown below, these disabilities do not 
warrant compensable disability evaluations. 

Under these facts, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 1155 (West 2002). 


Erectile Dysfunction

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

The veteran's erectile dysfunction has been rated by analogy 
under Diagnostic Code 7522.  Under Diagnostic Code 7522, 
deformity of the penis, with loss of erectile power, warrants 
a 20 percent evaluation and consideration of special monthly 
compensation.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

There is no schedular provision authorizing a compensable 
evaluation for loss of erectile power alone.  In other words, 
loss of erectile power without a penile deformity does not 
warrant a compensable rating (aside from the special monthly 
compensation, which has already been granted in this case).  
While the veteran has loss of erectile power, the medical 
evidence demonstrates that he has no deformity of the penis.  
Therefore, the disability is properly evaluated as 
noncompensably disabling.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  


Renal Disease

The schedule of ratings provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  Where diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  38 
C.F.R. § 4.115a.  

Diagnostic Code 7502 provides for the evaluation of chronic 
nephritis under the renal dysfunction criteria.  Under the 
renal dysfunction criteria, the current noncompensable 
evaluation is warranted for albumin and casts with history of 
acute nephritis; or hypertension which is noncompensable 
under Diagnostic Code 7101.  A 30 percent evaluation is 
warranted for constant or recurring albumin with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is warranted 
for constant albuminuria with some edema; definite decrease 
in kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria 
with BUN 40 to 80 mg %; creatinine 4 to 8 mg %; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; BUN more than 80 mg %; creatinine more than 8 mg 
%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.

Under the rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. Part 
4, Diagnostic Code 7101 (2004).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90 or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160 or greater with a 
diastolic pressure of less than 90.  

In July 2004, the veteran's renal disease was noted to be 
clinically stable.  Under the renal dysfunction criteria, a 
30 percent evaluation is warranted for constant or recurring 
albumin with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  DC 7502.  As 
there is no evidence of any of these requirements for a 
higher evaluation, the Board finds that the preponderance of 
the evidence is against the claim and the benefit of the 
doubt doctrine is not for application.  


ORDER

Service connection for a lung disability is denied.

An initial evaluation in excess of 40 percent for diabetes 
mellitus, type II is denied.  

An initial compensable evaluation for erectile dysfunction is 
denied.

An initial compensable evaluation for renal disease is 
denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


